UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-2745 Southern Natural Gas Company (Exact Name of Registrant as Specified in Its Charter) Delaware 63-0196650 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) ElPaso Building 1001 Louisiana Street Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Telephone Number: (713) 420-2600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ SOUTHERN NATURAL GAS COMPANY TABLE OF CONTENTS Caption Page PART I— Financial Information Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 9 Item3. Quantitative and Qualitative Disclosures About MarketRisk 13 Item4. Controls and Procedures 13 PART II— Other Information Item1. Legal Proceedings 14 Item1A. Risk Factors 14 Item2. Unregistered Sales of EquitySecurities and Use of Proceeds 14 Item3. Defaults Upon Senior Securities 14 Item4. Submission of Matters to a Vote of Security Holders 14 Item5. Other Information 14 Item6. Exhibits 14 Signatures 15 Below is a list of terms that are common to our industry and used throughout this document: /d per day BBtu billion British thermal units When we refer to cubic feet measurements, all measurements are at a pressure of 14.73pounds per square inch. When we refer to “us,” “we,” “our,” or “ours,” we are describing Southern Natural Gas
